As filed with the Securities and Exchange Commission on September 9, 2011 Securities Act File No. [] Investment Company Act File No. 811-22608 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 Registration Statement under the Securities Act of 1933 x Pre-Effective Amendment No.o Post-Effective Amendment No.o and/or Registration Statement under the Investment Company Act of 1940 x Amendment No.o Virtus-Newfleet Global Multi-Sector Income Fund (Exact Name of Registrant as Specified in Charter) 100 Pearl Street Hartford, Connecticut 06103 (Address of Principal Executive Offices) Registrant’s telephone number, including Area Code: (860) 243-1574 Kevin J. Carr, Esquire 100 Pearl Street Hartford, Connecticut 06103 (Name and Address of Agent for Service) Copies to: Alan Gedrich, Esquire Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. It is proposed that this filing will become effective (check appropriate box) o owhen declared effective pursuant to section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered(1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Share, without par value 250,000 shares (1) Estimated solely for the purpose of calculating the registration fee. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus Dated [], 2011 PROSPECTUS Virtus-Newfleet Global Multi-Sector Income Fund Common Shares $[] per Share The Fund.Virtus-Newfleet Global Multi-Sector Income Fund (the “Fund”) is a newly organized, diversified, closed-end management investment company. Investment Objective.The Fund’s investment objective is to maximize current income while preserving capital.There can be no assurance that the Fund will achieve its investment objective or earn a return on its assets, and you could lose some or all of your investment. Investment Strategies.The Fund seeks to achieve its investment objective by applying a time-tested approach and extensive credit research to capitalize on opportunities across undervalued areas of the global bond markets. (continued on inside cover page) No Prior Trading History.Because the Fund is newly organized, its Common Shares have no history of public trading.Shares of closed-end investment companies frequently trade at a discount to their net asset value, which may increase investors’ risk of loss.This risk may be greater for investors expecting to sell their Shares in a relatively short period after completion of this public offering. The Fund’s common shares of beneficial interest (“Common Shares” or “Shares”) have been approved for listing on the [] Stock Exchange (the “[]”), subject to notice of issuance.The trading or “ticker” symbol is “[].” Investing in the Fund’s Common Shares involves substantial risks.You could lose some or all of your investment.Before buying any Common Shares, you should read the discussion of the principal risks of investing in the Fund, including risks arising from the Fund’s anticipated use of “financial leverage,” that is summarized in “Prospectus Summary — Principal Investment Risks” beginning on page [_] of this Prospectus.You should also read the further discussion of risks in “Principal Investment Risks” beginning on page [] of this Prospectus.An investment in the Fund should be considered speculative and an investor should be willing to accept the possibility of significant loss. Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per ShareTotal(1) Price to Public $[] $[] Sales
